Opinion of the Court
PER CURIAM:
The accused maintains he is not subject to military jurisdiction because at the time of induction he scored less than ten on the Armed Forces Qualification Test. However, as a result of *574other tests he was “administratively accepted” for service and entered upon such service.
Before reaching the merits of the ease, the Government contends that the accused’s petition for review was not filed within the statutory period. See Article 67(b)(2), Uniform Code of Military Justice, 10 USC § 867. The accused acknowledges that the filing of his petition was late, but he attributes the tardiness “wholly” to the fact that he was “in transit,” having been transferred from Germany to the United States during the running of the statutory period. See Feld, Manual of Courts-Martial Practice and Appeal, § 122(c) (1957). We need not decide this question. The specific point raised by the accused’s appeal was considered by us and determined adversely to him in United States v Martin, 9 USCMA 568, 26 CMR 348, decided this date. Accordingly, the decision of the board of review is affirmed.